32 So. 3d 193 (2010)
Aaron LAZIER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-400.
District Court of Appeal of Florida, Fourth District.
April 14, 2010.
Rehearing Denied May 10, 2010.
*194 Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Dickerson v. State, 783 So. 2d 1144 (Fla. 5th DCA 2001) and Royal v. State, 784 So. 2d 1210 (Fla. 5th DCA 2001).
TAYLOR, CIKLIN and GERBER, JJ., concur.